Citation Nr: 1222717	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-15 246A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 2001 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDING OF FACT

The Veteran's service-connected bilateral pes planus is manifested by moderate disability evidenced by pain on use of the feet.


CONCLUSION OF LAW

The criteria for a 10 percent rating for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran's rating claim for his bilateral pes planus is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the October 2006 rating decision, a letter dated in June 2006 advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

Pertinent VA examinations/opinions with respect to the issue on appeal were obtained in June 2006 and March 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2006 and March 2009 VA examinations obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the statements of the Veteran, and provided findings necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issue of an initial compensable rating for bilateral pes planus adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the bilateral pes planus as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is not warranted.  

The Veteran contends that he is entitled to an initial compensable rating for the service-connected bilateral pes planus due to pain.  See, e.g., October 2007 notice of disagreement.

In this case, the Veteran has been diagnosed with bilateral pes planus.  This disability has been rated as zero percent or noncompensably disabling under DC 5276, which evaluates impairment of acquired flatfoot.  38 C.F.R. § 4.71a, DC 5276 (2011).  

Specifically, pursuant to DC 5276, a zero percent evaluation is warranted when there is mild disability evidenced by symptoms relieved by built-up shoe or arch support.  Id.  

A10 percent evaluation is warranted when there is moderate disability evidenced by weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet.  Id.  

A 30 percent evaluation is warranted for bilateral disability when there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.

A 50 percent evaluation is warranted when there is a pronounced bilateral disability as evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.

The Board observes that the effective date of the Veteran's award of service connection for bilateral pes planus is August 13, 2006.  His discharge examination in May 2006 did not reveal any bilateral foot complaints; he was shown to have normal feet.  In his accompanying report of medical history, he answered no to having foot trouble.

The Veteran was afforded a VA examination in June 2006.  He reported using arch supports.  He thought that they might have helped some, but had not taken care of the pain in his feet with prolonged standing.  Examination revealed a normal to mildly high resting arch; he lost more than 90 percent of the arch height when he stood and 100 percent with standing for more than one minute.  Examination of his Achilles tendon from behind showed that it was straight when he was unweighted.  When he stood, he had a five degree tilt to each of his Achilles tendons valgus bend.  The palpation of his feet was normal; it showed a typical flexible pes planus.  He had good motion of his feet.  His ankles could dorsiflex to 15 degrees bilaterally; plantar flex to 45 degrees bilaterally; and he had normal inversion and eversion bilaterally.  Palpation showed no specific areas of problem or tenderness.  He was diagnosed with flexible pes planus confirmed by X-ray acquired over a normal arch.  It caused back discomfort and hip and leg pain when he stood a long time.  He had foot pain if he tried to run more than three to five miles.  He wore arch supports 100 percent of the time as they seemed to alleviate it somewhat.  The examiner noted that the Veteran's feet had no additional flares nor further loss in range of motion nor further loss in functional capacity beyond that expected for age and gender.  

A CT scan dated in July 2007 revealed mild subcutaneous edema in the anterolateral portion of the tibiotalar joint.  A treatment record from T.N., D.O. dated in October 2007 reveals that when the Veteran was initially seen in July 2007, he was noted to have significant foot pain.  The Board observes that when Dr. T.N. responded to the RO's request for records, although treatment records dated from July 2007 to November 2007 were obtained, the specific record referred to in October 2007 was not included.  However, the Board finds that a remand is not necessary because the October 2007 record noted the findings of pain in July 2007.  Additionally, there is no reason for the Board to suspect that Dr. T.N.'s office did not submit all of the records in their possession.

At a fee-based examination in March 2009, the Veteran reported pain that occurred seven times per day lasting for one hour each time.  The pain traveled to his heels and was reported to be aching and cramping.  The level of pain was six on a scale of one to ten (6/10).  Pain was elicited by physical activity and relieved by rest.  At the time of pain, he could function without medication.  At rest, he had stiffness, but no pain, weakness, swelling or fatigue.  While standing or walking, he had pain, stiffness and fatigue, but no weakness or swelling.  The bone had never been infected.  The Veteran had never been hospitalized nor had surgery.  He used arch support shoe inserts with fair response and no side effects.  He reported functional impairments with prolonged standing, walking and running.  

Examination revealed a normal gait.  The Veteran's feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  He did not require any assistive device for ambulation.  Examination of both feet revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  Palpation of the plantar surfaces of both feet revealed slight tenderness.  Weight bearing examination of the Achilles tendon revealed normal alignment bilaterally.  Non-weight bearing examination of the Achilles tendon also revealed normal alignment bilaterally.  

On the right, there was a slight degree of valgus present, which could not be corrected by manipulation.  The right foot showed no forefoot/midfoot mal-alignment.  On the right, there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  The Veteran had the same findings for his left foot.  No hammer toes were found on examination.  Morton's Metatarsalgia was not present.  There was no hallux valgus or hallux rigidus present.  He did not have any limitation with standing and walking.  He required arch supports and shoe inserts; the symptoms and pain were not relieved by the corrective shoe wear.  X-rays were within normal limits.  The Veteran was diagnosed with bilateral pes planus; the examiner commented that it was so mild that it did not appear on X-rays.  The effect of the condition on the Veteran's usual occupation was impaired prolonged standing, walking, squatting, and running.  It had the same effects on his daily activity.  

Based on a review of the evidence, the Board concludes that, with resolution of reasonable doubt in the Veteran's favor, a 10 percent rating, but no higher, is warranted since the award of service connection.  The rating of 10 percent is warranted for moderate disability evidenced by weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, or pain on manipulation and use of the feet.  In this case, the evidence shows that the Veteran has pain on use.  Although the March 2009 examiner opined that the Veteran's pes planus was mild, when affording the Veteran the benefit of the doubt, the Board concludes that a 10 percent rating is warranted.  As noted above, a noncompensable rating is assigned for mild disability evidenced by symptoms relieved by built-up shoe or arch support.  The Veteran has reported wearing arch support; however, it does not appear that all of his symptoms are completely relieved by such supports.  Here, the Veteran reported to both the June 2006 and the March 2009 examiners that even with the arch supports, he still had pain.  Indeed, the March 2009 examiner specifically noted that the Veteran's symptoms and pain were not relieved by the corrective shoe wear.  

Thus, although the Veteran does not have other symptoms such as weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, the fact that he has pain on use strongly suggests that his bilateral pes planus is more disabling than that contemplated by a noncompensable rating.  In other words, because his symptoms are not relieved by arch support, which a noncompensable evaluation contemplates, the evidence shows that the Veteran's bilateral foot disability is more severe than the currently assigned noncompensable evaluation.  Therefore, given the pain with use as noted in the record, the Board concludes that a 10 percent rating is warranted since the date of service connection.

The Board also finds that a 30 percent evaluation is not warranted at any time since the award of service connection.  A discussed above, a 30 percent rating is warranted when there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  Here, neither examination showed objective evidence of marked deformity; the March 2009 examiner specifically noted no deformity.  Although the Board concedes pain on use, the evidence does not show that such pain is accentuated.  The Veteran also denied swelling on use in March 2009.  Additionally, no characteristic callosities have been shown.  When considering the symptomatology contemplated by a 30 percent rating and the actual symptoms shown in the record, the Board concludes that a 30 percent rating is not warranted.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence has shown that a 10 percent rating, but no higher, for the Veteran's bilateral pes planus is warranted since the award of service connection.  The Board finds, therefore, that the evidence of record does support the schedular criteria required for an initial evaluation of 10 percent for this service-connected disability.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's bilateral pes planus has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, it bears emphasis that the schedular rating criteria are designed to take into account occupational impairments.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a 10 percent rating for bilateral pes planus since August 13, 2006, is granted, subject to the law and regulations governing the payment of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


